Title: William Jones to James Madison, 12 May 1828
From: Jones, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                12th May 1828
                            
                        
                         
                        I have received your favor of the 26 Ulto covering duplicate letters directed to our Chargé d’Affaires in
                            London, one of which has gone in the Ship London Packet, Benedict Master, cleared on the 6th inst, and the other will go
                            by the Ship Thames, expected to clear on the 25th inst. These are the only vessels destined for London since the receipt
                            of yours. Most respectfully and truly yours
                        
                        
                            
                                W Jones
                            
                        
                    